In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 04-3939
DERRICK B. TARTT,
                                               Plaintiff-Appellant,
                                 v.

NORTHWEST COMMUNITY HOSPITAL and
NORTHWEST SUBURBAN
ANESTHESIOLOGISTS, LTD.,
                                 Defendants-Appellees.
                    ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
          No. 00 C 7960—Charles R. Norgle, Sr., Judge.
                          ____________
    ARGUED FEBRUARY 10, 2006—DECIDED JULY 6, 2006
                   ____________


  Before POSNER, RIPPLE, and KANNE, Circuit Judges.
  KANNE, Circuit Judge. Derrick Tartt filed two almost
identical lawsuits, and the second one was dismissed by the
district court for the sake of convenience. The remaining
suit was dismissed for failure to state a claim and failure to
prosecute. It was not timely appealed. Undaunted, Tartt
continued litigating both actions. Due to an oversight by the
district court, this court reinstated the suit dismissed for
convenience, and Tartt filed a new complaint on remand.
But by that time res judicata had taken effect from the suit
Tartt failed to timely appeal. The district court held, inter
alia, res judicata barred the complaint filed after remand,
2                                              No. 04-3939

and Tartt appeals. After delving into the docket sheets of
each case to sort out the matter, we conclude Tartt’s
litigation ship has long since sailed and we affirm the
district court.


                      I. HISTORY
  In July 1993, Derrick Tartt, an anesthesiologist, entered
an employment agreement with the Northwest Suburban
Anesthesiologists (“NSA”), a group of anesthesiologists
which served as the sole provider of anesthesiology services
at Northwest Community Hospital (the “Hospital”). Tartt
took a leave of absence for military duty, which led to a
dispute not before us. Upon Tartt’s return in 1996, Tartt
and NSA entered into a new employment agreement
purporting to resolve those differences. While employed
with NSA, Tartt had medical staff privileges at the Hospi-
tal. NSA terminated Tartt’s employment in November 2000.
   Proceeding pro se, Tartt filed suit—two actually—on
December 20, 2000, in the Northern District of Illinois. The
first lawsuit, No. 00 C 7959 (“7959”), named NSA as the
only defendant. The second suit, No. 00 C 7960 (“7960”),
was filed against both NSA and the Hospital. The claims
raised by the two complaints were identical, with Tartt
seeking relief under the Uniformed Services Employment
and Re-employment Rights Act of 1994, 38 U.S.C. §§ 4301-
4333 (“USERRA”) and Title VII. The defendants separately
moved to dismiss Tartt’s complaints. On March 2, 2001, the
district court dismissed Tartt’s complaints, allowing him to
re-file should he comply with Federal Rule of Civil Proce-
dure 8(a). In each action, Tartt filed identical amended
complaints pro se and subsequently hired an attorney.
  On February 20, 2002, the district court, sua sponte,
issued a rule for Tartt to show cause why one of the cases
should not be dismissed. The defendants moved to dismiss
and to require Tartt to amend his complaint. After Tartt did
No. 04-3939                                                      3

not respond, on May 30, 2002, the district court granted the
defendants’ joint motion to dismiss one of the cases. The
district court explained, “Cases 00 C 7959 and 00 C 7960
are redundant of each other, with each case pleading the
same claims against the same Defendants.” The district
court, mistakenly assuming that the parties named in both
actions were identical, chose to dismiss the 7960 case (the
only one naming both parties) and allowed Tartt to amend
his complaint in the 7959 matter (which only named NSA).
Pursuant to the May 30 order, on June 3, 2002, the district
court entered judgment to dismiss the 7960 suit.
  On May 31, 2002, the day after the district court’s order,
Tartt filed his second amended complaint in the 7959
action, adding the Hospital as a defendant. At this point,
everything was fine; Tartt had filed a complaint against
both defendants in a single lawsuit. On June 21, the district
court denied the defendants’ motion to dismiss and allowed
Tartt to amend his complaint again, apparently to cure a
minor defect.
  It was at this point Tartt’s counsel displayed a stunning
misapprehension of the procedural posture by reinstat-
ing Tartt’s misguided pro se strategy of pursuing parallel
lawsuits.1 On June 26, 2002, Tartt’s counsel filed a third
amended complaint in the 7959 case naming only NSA—
and not the Hospital—as a defendant, pursuant to the
court’s leave. The same day, Tartt’s counsel filed a mo-
tion to reconsider the district court’s dismissal of the 7960


1
  This attorney, Wyvonnia Bridgeforth, withdrew as counsel for
Tartt on November 6, 2002, and is no longer representing Tartt,
or for that matter, anyone else. See In re Wyvonnia Ford
Bridgeforth, No. 03CH0036 (Ill. Jan. 14, 2005) (license to practice
law suspended until further order); In re Wyvonnia Ford
Bridgeforth, No. 01CH0078 (Ill. Mar. 19, 2003) (license to practice
law suspended for one year). Tartt obtained his present counsel
shortly thereafter.
4                                               No. 04-3939

case. We reiterate, prior to these filings, the 7960 case
was a nullity, and both the Hospital and NSA were named
as defendants in the active 7959 lawsuit. But as a result
of Tartt’s counsel’s June 26 filings, the Hospital was no
longer a defendant in the 7959 suit, and its reinstatement
(as a defendant of the 7960 suit) was conditioned upon
the district court’s granting Tartt’s motion to reconsider, a
remote outcome given the court’s recent consolidation of the
litigation. We now depart from a chronological recitation of
the facts, and instead track each lawsuit’s progression
separately.


    A. Progression of 7959 Suit—NSA Only Named Defen-
       dant
  NSA moved to dismiss the 7959 case under Rule 12(b)(6)
and subsequently moved for sanctions and dismissal under
Rule 41(b) for Tartt’s alleged failure to prosecute. On
January 29, 2003, the district court ruled on both motions,
denying NSA’s request for sanctions and dismissing the
7959 suit under Rules 12(b)(6) and 41(b). Tartt did not
immediately appeal the judgment. He did move the dis-
trict court for an extension to file a motion to reconsider,
which was granted on February 28, 2003. On March 14,
2003, Tartt sought leave to file another complaint. Due
to numerous extensions requested by Tartt’s counsel, the
district court did not rule on this motion until January 29,
2004. The court refused to consider Tartt’s motion, explain-
ing, “[Tartt’s] attempt to re-litigate an issue previously
determined by the court, without citing any basis
for revisiting the issue and failing to properly present
the motion is denied.”
  On March 12, 2004, Tartt filed a notice of appeal in the
7959 case, No. 04-1623, challenging the district court’s
judgment of dismissal and subsequent refusal to allow Tartt
to file a new complaint. We issued an order on March 18,
No. 04-3939                                                    5

2004, in which we noted the deadline to appeal the district
court’s judgment had passed over a year before Tartt filed
his notice of appeal. We directed Tartt to show cause why
the appeal should not be limited to the district court’s order
refusing to allow Tartt to amend, and why that order should
not be summarily affirmed. In response, on April 4, 2004,
Tartt moved for voluntary dismissal pursuant to Federal
Rule of Appellate Procedure 42(b), which we granted on
April 5, 2004.


  B. Progression of 7960 Case—Naming Both Defendants
  In Tartt’s counsel’s motion to reconsider the dismissal of
the 7960 action, Tartt argued that the Hospital’s dismissal
“seriously injures [Tartt’s] ability to present a full picture to
this Court of the ‘joint-actions’ of the [Hospital] and [NSA]
. . . .” Apparently Tartt’s “full-picture” argument was
insufficient to apprise the district court that the named
defendants in the suits were different. In a minute order
entered on January 31, 2003 (the same day the 7959 suit
was dismissed), the district court denied Tartt’s motion for
reconsideration, again citing redundancy. Even though both
were issued the same day, Tartt appealed the order denying
his motion to reconsider, but not, as we explained in the
previous section, the judgment dismissing the 7959 action.
  In an unpublished order dated October 21, 2003, we noted
the district court’s mistaken belief that the parties were
identical in each suit and vacated the dismissal of the 7960
suit and remanded it for further proceedings. Tartt v. Nw.
Cmty. Hosp., 79 F.App’x 219 (7th Cir. 2003) (unpublished
order). We explained that by previous order, “we limited
this appeal to a review of the district court’s January 31,
2003, order denying Dr. Tartt’s motion to reconsider based
on the fact that the motion, filed more than ten days after
the entry of judgment, did not toll the time to appeal.”
Treating Tartt’s motion to reconsider as a late-filed motion
6                                                     No. 04-3939

to alter or amend a judgment under Rule 60(b), we con-
cluded, “Because it appears from the record that the district
court erred in dismissing for redundancy Case No. 00-C-
7960, the case with both defendants, rather than Case No.
00-C-7959, the case naming only NSA, we remand the case
for further proceedings” pursuant to Rule 60(b)(1).
  On remand, the district court granted Tartt’s request
to file his second amended complaint in the 7960 case,
which he did on April 23, 2004. Tartt alleged two counts:
the first against NSA and the second against the Hospital.
Both counts once again alleged violations of USERRA
and Title VII. On May 27, 2004, the defendants moved
to dismiss Tartt’s second amended complaint on res judicata
grounds, arguing Tartt was seeking to re-litigate the claims
of the 7959 case which had been dismissed with prejudice
on January 29, 2003. Alternatively, the defendants claimed
Tartt had failed to state a claim. On October 1, 2004, the
district court dismissed the 7960 action citing res judicata
and, out of an abundance of caution, the merits. Tartt
appeals the dismissal of the 7960 suit.


                         II. ANALYSIS
  The defendants argue Tartt is seeking to re-litigate claims
in his 7960 suit which were losers in the 7959 case. Tartt
gives short shrift to the res judicata issue2 and instead
focuses his efforts on appeal on the proceedings in the 7960
suit following remand. However, none of these issues
warrant discussion. Relevant and dispositive are
the proceedings beforehand, during which Tartt’s res
judicata problem arose.


2
   To clarify, throughout this discussion we refer to res judicata
solely in the context of “claim preclusion,” and not its analogue
“issue preclusion” which is governed by the doctrine of collateral
estoppel. See Garcia v. Vill. of Mount Prospect, 360 F.3d 630,
634 n.6 (7th Cir. 2004) (distinguishing the two) (citations omitted).
No. 04-3939                                                   7

   “We review de novo the district court’s dismissal of a
suit on res judicata grounds.” Andersen v. Chrysler Corp., 99
F.3d 846, 852 (7th Cir. 1996) (citing Kratville v. Runyon, 90
F.3d 195, 198 (7th Cir. 1996)). Res judicata applies if there
is: “(1) a final judgment on the merits in an earlier action,
(2) an identity of the cause of action in both the earlier and
later suit, and (3) an identity of parties or privies in the two
suits.” Smith v. City of Chicago, 820 F.2d 916, 917 (7th Cir.
1987) (citing Lee v. City of Peoria, 685 F.2d 196, 199 (7th
Cir. 1982)); see Brzostowski v. Laidlaw Waste Sys., Inc., 49
F.3d 337, 338 (7th Cir. 1995) (citations omitted).
  Because Tartt did not appeal the dismissal of the 7959
action within 30 days, the entry of judgment pursuant to
Rules 12(b)(6) and 41(b) on January 29, 2003, amounts to a
final judgment on the merits for res judicata purposes. See
Fed. R. App. P. 4(a)(1)(A); Horwitz v. Alloy Auto. Co., 992
F.2d 100, 102 (7th Cir. 1993) (citations omitted); Cannon v.
Loyola Univ. of Chicago, 784 F.2d 777, 780 (7th Cir. 1986)
(citations omitted); Phillips v. Shannon, 445 F.2d 460, 462-
63 (7th Cir. 1971) (citations omitted). Complicating matters,
however, is the subsequent procedural history of the 7960
case. Tartt argues there is no res judicata problem in light
of our order dated October 21, 2003, which he claims
resurrected the controversy in full. But our order stated
with precision the scope of the appeal: the district court’s
denial of Tartt’s motion to reconsider the dismissal of the
7960 case. Outside that scope was the district court’s grant
of NSA’s motion to dismiss the 7959 action. Our reinstate-
ment of the 7960 action did not have the additional effect of
reversing the judgment in the 7959 action, which could have
been appealed by its own right. Thus the judgment dismiss-
ing the 7959 action, with only NSA as the defendant,
remains a final judgment with res judicata effect.
  The second part of our res judicata analysis, identity of
actions, is met. “ ‘[T]wo claims are one for purposes of res
judicata if they are based on the same, or nearly the
8                                                No. 04-3939

same, factual allegations.’ ” Manicki v. Zeilmann, 443 F.3d
922, 925 (7th Cir. 2006) (quoting Herrmann v. Cencom
Cable Assocs., Inc., 999 F.2d 223, 226 (7th Cir. 1993)). As for
the appropriate level of abstraction in construing
facts—broad or narrow—we have said it is proper to
examine the “facts” at a sufficient level of specificity to
ensure fair notice to the parties and predictability.
Andersen, 99 F.3d at 852-53 (citing Colonial Penn Life Ins.
Co. v. Hallmark Ins. Adm’rs, 31 F.3d 445 (7th Cir. 1994); In
re Stoecker, 5 F.3d 1022 (7th Cir. 1993)). We need not ex-
plore the nuances of this standard, for the relevant com-
plaints (the third amended complaint filed June 26, 2002,
in the 7959 suit, and the second amended complaint filed
April 23, 2004, in the 7960 case) are virtually identical.
  In each complaint, Tartt alleged the following: he entered
into an employment agreement with NSA in 1993; he
entered the military in 1994 and took a leave of absence
from NSA; upon his return to NSA he was coerced into
signing an amended employment agreement; the amended
agreement denied him of retirement benefits, stock owner-
ship, promotions, salary, training, and vacation. We agree
with the district court that in the 7960 case, Tartt merely
repeats the same factual allegations as the 7959 case.
  As for the identity of parties, the 7959 judgment’s res
judicata effect clearly covers NSA, which is named as a
defendant in each suit. The Hospital seeks res judicata
protection by the 7959 judgment by proclaiming to be in
privity with NSA. Res judicata bars subsequent suits
against those who were not party to a prior suit if their
interests are closely related to those who were. See Tice v.
Am. Airlines, Inc., 162 F.3d 966, 971 (7th Cir. 1998) (cita-
tions omitted); see also Garcia, 360 F.3d at 636 (holding
village to be in privity with police pension board due to
agency relationship); Studio Art Theater of Evansville, Inc.
v. City of Evansville, 76 F.3d 128, 131 (7th Cir. 1996)
No. 04-3939                                                9

(holding privity exists where there is a link between parties
in successive suits which share a “clear congruence of legal
issues” (quotations omitted)).
   Not only is it plain that the Hospital could have been
joined to the 7959 action (indeed it was joined before Tartt
filed his second amended complaint), but also that the
Hospital should have remained a party to the 7959 action.
Tartt’s former employer, NSA, is the exclusive provider of
anesthesiology services at the Hospital. Both of Tartt’s
employment agreements with NSA included clauses
conditioning his privileges at the Hospital upon his employ-
ment with NSA. All of the claims Tartt alleged against the
Hospital arose from his employment with NSA. As Tartt
himself argued, the Hospital and NSA were so intertwined
that dismissal of the Hospital from the lawsuit would
prevent him from showing the “full picture . . . of [their]
joint actions.” Thus it is clear NSA and the Hospital have a
“sufficiently close identity of interests” so that they are
indeed in privity.
  The only difference between the two suits, as Tartt
recognizes, is that the later action named the Hospital
as a defendant while the earlier action did not. Because the
Hospital is in privity with NSA, res judicata properly bars
Tartt’s actions against them both.


                   III. CONCLUSION
  The district court’s judgment is AFFIRMED.
10                                       No. 04-3939

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—7-6-05